Por cuanto en este caso el demandante original, Benigno Rodrí-guez Pietri, obtuvo el 19 de abril de 1938 una sentencia a su favor contra María Concepción Irizarry, boy su sucesión, por la cantidad de $1,000, precio del contrato de compraventa, $8,000 como indemnización de daños y perjuicios por incumplimiento de con-trato, más las costas y $500 por concepto de honorarios de abogado;
Por CiJANTo, con fecha 29 de junio de 1939 el referido Benigno Rodríguez Pietri personalmente y además por la representación de su abogado Vicente Zayas Pizarro, y Jesús Stella personalmente y además por su abogado, radicaron en este tribunal una moción que fué debidamente notificada a los apelantes, en la que expusieron que Rodríguez había cedido a Stella todos sus derechos y acciones en este litigio y solicitaron a la vez que Benigno Rodríguez Pietri fuese sustituido por su cesionario Jesús Stella como demandante apelante en este-recurso, a lo cual y con la conformidad expresa de los ape-lados accedió este tribunal por resolución de 3 de julio de 1939;
Por CUANTO con fecha primero del actual el apelado Jesús Stella, por su abogado Lie. Ramón R. Cabrera, y los demandados apelantes por el suyo Lie. Francisco Parra Capó, radicaron en la Secretaría de este tribunal una estipulación en la que exponen que *938cl demandante apelado Jesús Stella sólo interesa recobrar de los demandados apelantes la cantidad de $5,000 que fué la que él pagó al demandante original Benigno Rodríguez Pietri por sus derechos y acciones en este litigio, expresando además que a los fines de poder someter dicha transacción a la corte inferior interesan que se revo-que la sentencia apelada a fin de que dicha corte, una v'ez remitido el mandato, recobre su jurisdicción y pueda impartirle su aprobación a la transacción aludida;
Por CUANTO, no existe razón alguna por la cual no deba acce-der se a lo solicitado por las partes en este litigio;
Por tanto, vista la referida estipulación y la jurisprudencia de este tribunal en el caso de In re Testamentaría de doña Carmen Nadal, 48 D.P.R. 623, sin considerar en modo alguna los méritos del caso y teniendo en cuenta únicamente la transacción acordada por las partes, se revoca la sentencia apelada de 19 de abril de 1938 antes citada y se ordena la remisión del mandato a la corte sen-tenciadora para que pueda dictar la sentencia que proceda de acuerdo con la estipulación de las partes.